DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10 are drawn to a genetically modified cell comprising a genomic modification within exon 2 or exon 3 of an endogenous CISH gene classified A61K 48/00.

Group II. Claims 11-16 are drawn to a zinc finger protein comprising 6 zinc finger domains each comprising a recognition helix region, wherein the zinc finger protein comprises the recognition helix regions of the proteins designated SBS#59488, SBS#59489, SBS#59440, SBS#59441, SBS#59558, SBS#59557, SBS#59581 or SBS#59580 classified in C07K 2319/81.

	If Applicants elect the invention of Group 1 or Group II, Applicant must also elect the modifying nuclease selected from:
 a) Zinc finger nuclease, b) TALEN,   c) CRISPR/Cas nuclease system
	Furthermore if Applicants elect the zinc finger protein as a modifying nuclease, Applicant must further elect the recognition helix region in the protein selected from:
 i) SBS#59488, ii) SBS#59489, iii) SBS#59440, iv) SBS#59441, v) SBS#59558, vi) SBS#59557, vii) SBS#59581 or viii) SBS#59580.  This is because these nucleases have different structures and can have different mode of operation. 
of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the genetically modified cell can use nucleases other than zinc finger nucleases with any one of the recognition helix region. For example TALEN or CRISPR/Cas nucleases can be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	May 27, 2021